Motion Granted, Vacated and Rendered, and Memorandum Opinion filed
February 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00521-CV
                                   ____________

          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                         V.

                      ALICIA ANN FRAMPTON, Appellee


                   On Appeal from the County Court at Law
                          Colorado County, Texas
                       Trial Court Cause No. 21-5721

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 10, 2021 in a suit for judicial
review, vacating an administrative law judge’s decision authorizing the suspension
of the appellee’s driver’s license. On January 12, 2022, the parties filed with this
court a joint motion for this court to render judgment effectuating the parties’
agreement, the substance of which is to vacate the trial court’s judgment, leaving the
administrative law judge’s decision in place. Accordingly, we grant the joint
motion, vacate the trial court’s August 10, 2021 judgment and dismiss the case in
the county court at law. The administrative law judge’s April 14, 2021 decision
remains unchanged. See Tex. R. App. P. 42.1(a)(2)(A).



                                     PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.




                                        2